A      MAY          GENERAL

                                EXAS




Hon. Charles A. Murphy, Director
Texas Aeronautics Commission
204 West Sixteenth Street
Austin, Texas
                                Opinion Ro. c-568
                                Rez Whether the expenditureof
                                    Items 7, 8 and 9 of the Appro-
                                    Rropflation to the.Aaxonautics
                                    Commission, as provided in House
                                    Bill 12 of the 59th Le islature,
                                    Regular Session, 1965 $Oeneral
                                    AppropriationAct), is subject
                                    to the provisions of House Bill
                                    37, Acts of the 59th Legislature,
                                    Regular Session, 1965, known as
                                    the State Building Construction
Dear Mr. Murphyt                    AdministrationAct.
       Ynu have requested the opinion of this office on whether
the expenditure of Items 7, 8 and 9 of the Appropriationto the
Aeronautics Commission,as provided in House Bill 12 of the 59th
Legislatufe,Regular Session, 1965 (GeneralApproprSationAct)
is subject to the provisions of House Bill 37, Acts of,the 59th
Legislature,~RegularsSession, 1965, known as the State Building
ConstructionAdministrationAct.
       Items 7, 8 and 9 of the Appropriationto the Aeronautics
Conmission,contained in House Bill 12, Acts of the 59th Legis-
lature (GeneralAppropriationAct for the biennium ending August
31, 1967), provide:
                                            "For the Years Rnding
                                           August 31,     August 31,
                                             1966           1967
n7.   For hard-surfacingand lighting
      the landing strip at Falcon State
      Park, by contract or interagency
      agreement . . . . . . . . . . .       $ 30,000      U.B.



                                  -2746;
Hon. Charles A. Murphy, page 2 (C-568)


“8.   For hard-surfacingand iighting
      the lending strip at Lake Whitney
      State Park, by contract or inter-
      agency agreement . . . . . . . . . . 30,000          U.B.
"9. For the acquisition,construction,
    or maintenance of airstrips, air-
    ports, and other air navigational
    facilitiesin cooperationwith lo-
    cal political subdivisions,com-
    munities, persons and the Federal
    Government . . . . . . . . . . .  200,000           200,000
                                                         & U.B."
       The foregoing Items 7 and 8 contemplateairstrip construc-
tion on behalf of State agencies. The State Building Construc-
tion Act (House Bill 37, 59th Legislature,1965, codified as
Article 678f, Vernon's Civil Statutes),provides that the State
Building Commission shall supervise and administer the construc-
tion of buildings on behalf of the State. It is the opinion of
this office that the airstrips and lighting facilities that are
authorized by the foregoing Items 7 and 8 are not "buildings"of
the type contemplatedby the said State Building ConstructionAct,
and therefore the Aeronautics Commissionhas the authority to ex-
pend the monies appropriatedby the aforementionedItems 7 and 8.
       With regard to Item 9, supra, Section 4 of the State Build-
ing ConstructionAct contains specific exclusionsas to . . .
"(B) State-aided local governmentprojects of any character nhat-
ever.' It is therefore the opinion of this office that the ex-
penditure of monies appropriatedby Item 9 is specificallyex-
cluded from the provisions of the State Building ConstructionAct.
       You are thereforeadvised that monies expended for the
construction,repair-and improvementof airports, as provided in
the above-quoted items of appropriation,are not subject to the
provisions of the State Building ConstructionAct (House Bill 37,
59th Legislature,1965, codified as Article 678f, Vernon's Civil
Statutes).
                           S,UN %A   R Y
             Expenditureof money by the Aeronautics
        Commission for the purposes set out in Items
        7, 8 and 9,of the appropriationto the Aero-
        nautics Commission is not subject to the pro-
        visions of House Bill 37, Acts of the 59th


                               -2747-
Hon. Charles A. Murphy, page 3 (c-568)


         Legislature,Rear    Session, 1965, known
         as the State Building ConstructionAdninis-
         tration Act.

                              Very truly yours,
                              kJAGGOXERCARR
                              Attorney General



                              Malcolm L. Quick
                              Assistant
MLQ:ms
APPROVEDr
OPINION CONMITTEE
W. V. Gkppert, Chairman
John Banks
Kerns Taylor
George Gray
Grady Chandler
APPROVE3 FOR THE ATTORNEY GENERAL
By: T. B. Wright




                               -2748-